Case 4:19-cv-04205-JST Document 62-4 Filed 06/17/20 Page 1 of 2




             EXHIBIT D
          Case 4:19-cv-04205-JST Document 62-4 Filed 06/17/20 Page 2 of 2


Stephen J. Akerley                                                                 44 Montgomery Street, 36th Floor
415 696 5644                                                                        San Francisco, California 94104
sjakerley@mintz.com                                                                                   415 432 6000
                                                                                                          mintz.com




June 4, 2020

Chad Robert Kester
CDC # BA1121
C.T.F.
P.O. Box 705
Soledad, CA 93960

        Re:     Chad Kester v. Ralph Diaz, et al., USDC N.D. Cal. Case No. 19-cv-04205-JST

Dear Mr. Kester:

I am writing to inform you that as of Friday, June 5th, I will no longer be working as a member of
the Mintz firm. I have decided to leave private practice and take a corporate position that will
require me to move to the east coast as soon as it is safe to do so. As I am sure you know, I have
acted as the attorney in charge and as the supervising attorney overseeing Mr. Kwan's work on
your behalf. With my departure, given various uncertainties brought about by the COVID-19
pandemic, the Mintz firm will be filing a motion to withdraw from representing you in your case as
it moves forward. I have informally let the court know of both my impending departure and the
firm's intention to withdraw. The withdrawal will be sought by a formal, noticed motion and you
should receive a copy of that motion in due course (I suspect it will be filed the week of June
15th). In accordance with local court rules, I have also informed defendants' counsel of all this.

Please understand that during the last week of May we attempted to schedule a call with you for
this week (the first week of June) to discuss all of this in a more personal manner. We were
informed that a call could not be scheduled until June 10th at the earliest. Adrian will be on that
call and I may be if my new job and schedule permit.

While I cannot be certain, I think that once the firm's motion to withdraw is granted your case will
be referred back into the Federal Pro Bono Program. My hope is that another qualified firm or
lawyer seeks to assist you with the important issues raised by your complaint and I wish you
success in your case.

                                                      Sincerely,



                                                      Stephen J. Akerley
                                                      Member




BOSTON        LONDON   LOS ANGELES        NEW YORK          SAN DIEGO         SAN FRANCISCO         WASHINGTON
                             MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
